Citation Nr: 1438605	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-25 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for major depressive disorder, to include a total rating based on unemployability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1991 to March 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.

The issue of entitlement to service connection for PTSD is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's major depressive disorder resulted in occupational and social impairment with deficiencies in most areas.

2.  Throughout the period of the claim, the Veteran's major depressive disorder has been so severe as to preclude him from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

Throughout the period of the claim, the criteria for a schedular disability rating of 70 percent and a 100 percent rating based on individual unemployability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The record reflects that the Veteran has been provided all required notice.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to establish his entitlement to a 100 percent rating throughout the period of the claim.  Therefore, no further development is required before the Board decides the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

Psychiatric disability is rated at 70 percent when it results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
Psychiatric disability is rated at 100 percent when it results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV)).

According to DSM-IV, a GAF score of 61-70 reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, while generally functioning pretty well and having some meaningful interpersonal relationships.  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 31-40 reflect some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A total rating based on unemployability may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran was granted service connection for major depressive disorder, rated at 30 percent disabling, in December 2010.  The Veteran disagreed with the initial rating.  In a September 2011 decision, a Decision Review Officer granted an increased rating of 70 percent, from the effective date of service connection.  The Veteran contends that a 100 percent rating is warranted throughout the period of the claim.

VA treatment records from January 2009 to February 2013 reveal that the Veteran continuously sought psychiatric treatment.  With some exceptions, he generally denied suicidal and homicidal ideation and reported difficulty sleeping and a lack of motivation.  He did not have hallucinations or delusions.  GAF scores ranged from 50 to 62.

The Veteran was afforded a VA examination in August 2010.  The Veteran reported he did not have his own home and had only one friend.  He tried not to get involved with others because he was easily angered and did not trust anyone.  He enjoyed fishing and doing crossword puzzles.  He had trouble concentrating because he was easily distracted and his mind wandered.  He had trouble sleeping and often had bad dreams.  He had panic attacks every day.  His anxiety was triggered by memories of the military and recent stressors and problems.  He had thoughts of harming a man who had an affair with his ex-wife.  He had suicidal thoughts but no plan to harm himself.  He was irritable and lost his temper easily.  His anger was out of control.  He had difficulty driving because he became anxious in traffic.  He had difficulty grocery shopping because he was uncomfortable in crowds.  He had markedly diminished interest or participation in significant activities and felt detached from others.  He was unemployed and last worked in 2007.  He had difficulty relating to others in an occupational setting due to depression, anxiety, and anger.  He received a GAF score of 50.  

The Veteran underwent a second VA examination in March 2011.  He reported that he was depressed, had trouble sleeping and frequent nightmares, and could not control his thoughts.  He had little to no interest in socializing.  His anxiety had improved since his last examination, but he thought it was because he was not going out as much.  Panic attacks only occurred once or twice per week.  He had daily suicidal thoughts and a "probable" plan to shoot himself.  He felt worthless, betrayed, and hopeless.  He had problems with activities of daily living because he had no motivation.  He had trouble remembering things like names and where he put his keys.  He lived with his mother and their relationship was good.  He visited two friends every other week.  He had lost interest in doing crossword puzzles and now mostly watched TV.  

He no longer worked because depressive symptoms had resulted in difficulty following instructions, fights with co-workers, low frustration tolerance, fatigue, paranoia, decreased motivation, and lack of confidence.  While concluding that the Veteran did not have total occupational and social impairment due to depression, the examiner acknowledged that symptoms such as apathy, anhedonia, reduced motivation, disinterest in socialization, suicidal ideations, hopelessness, indecision, dependency, loss of energy, and difficulty concentrating would interfere with his ability to function effectively in the workplace and to maintain adequate productivity.  His GAF score was 42. 

The Veteran's mother submitted a statement in February 2011.  She stated that her son was always very irritable and depressed.  He had lost interest in everything since returning from service in Bosnia.  He had not worked in three to four years.  He had no close friends and preferred to stay home.  He had no desire to make new friends.  

He never went out to eat.  He kept the doors locked at all times because he did not trust anyone.  He did nothing but watch TV and sleep.  He had a sharp temper and was very emotional when upset.  He was never happy and rarely smiled.  He had low self-esteem and felt worthless, helpless, and useless.  He had trouble sleeping and no energy.  She sometimes heard him holler during the night.  He hallucinated and was sometimes absent-minded.  He did not handle stress well and had trouble concentrating.  He was moody, cold and uncaring.  He thought the government was out to get him.  

The Veteran's friend also submitted a statement in February 2011.  She noted that the Veteran got frustrated very easily.  He always thought people were talking about him.  He was paranoid and did not feel comfortable in crowds.  He did not like to socialize.  He could not seem to relax and was always on edge and tense.  It was difficult for him to focus.  He was often anxious and nervous.  He had no hobbies except fishing, which he did very rarely.  She had heard him say there was no reason for him to keep living and that he did not care if he lived or died.  He left her with the impression that he thought everyone would be better off if he were dead.  She had heard him say he would like to get a gun and kill certain people.  

She added that if she were an employer, she probably would not hire the Veteran.  She did not think he was capable of working with other people, especially if he did not know them.  He always took things the wrong way.  He often withdrew from others and tended to be a loner.  

The Veteran had another VA psychiatric examination in April 2011.  He reported having difficulty concentrating and sleeping.  He felt anxious when he was away from home, in traffic, or in a crowd.  He had suicidal thoughts with feelings of hopelessness and worthlessness.  He got irritated and upset very easily.  He did not go out often in order to avoid being aggravated by people.  When in a depressed mood, he sometimes neglected his grooming, hygiene, and appearance.  He felt depressed more days than not.  He often felt lethargic and lacked the energy or motivation to do anything.  He believed his future looked bleak.  The examiner concluded that his symptoms were likely to result in impaired reliability and productivity in an occupational setting and would interfere with his capacity to maintain effective working relationships.  However, the examiner did not consider him unemployable due solely to depression because with continued compliance with appropriate mental health treatment, it was anticipated that his condition would improve.  His GAF score was 45.  

In May 2011, the Veteran's former employer submitted a statement.  The Veteran became his employee immediately following service.  After a few years, the Veteran was unable to function as a job supervisor.  On multiple occasions, the employer had to drop what he was doing and talk to general contractors to smooth over some kind of insult, argument, or problem the Veteran had caused, costing him time and money.  He often had to move employees from the Veteran's job site and then find replacements for them.  This began to happen more and more often and began cutting into profits.  The employer also had to re-do some of the Veteran's work because he was not focused on his work and had decreasing motivation.  He seemed depressed and irritable.  The employer fired him because he was unreliable.  

A vocational expert conducted an evaluation in March 2012.  He noted that the Veteran was trained to be and worked as an electrician.  He had transferable skills, but none that would accommodate his limitations.  Before his discharge from his last job, he was having problems with concentration.  He missed between a week and ten days of work per month.  This was more than what would normally be allowed, but his employer was attempting to accommodate him.  Currently, the Veteran had anxiety attacks when he wanted to flee from where he was.  His medications made him fatigued, and he could not maintain the work pace that he once did.  The expert concluded that clearly, with the degree of absences and the slow pace the Veteran was displaying, there was no work of any kind that he would be able to do.  His trouble with relationships was so severe that he would not be able to function in a workplace.  The depression, intrusive thoughts, and anxiety attacks would, on their own, be enough to preclude employment of any kind.  Therefore, it was at least as likely as not that the Veteran was unable to secure or follow a gainful occupation as a result of his depression.  

The Veteran was afforded another VA examination in November 2012.  The Veteran reported that he had not maintained friendships or engaged in social activities.  He had difficulty in adapting to stressful circumstances, including work or a work-like setting.  However, the examiner opined that he was not unemployable solely due to depression.  His depression would likely cause him to have difficulty concentrating and maintaining productivity in a work setting, and he was likely to have difficulty forming effective working relationship with coworkers, but his depression was likely to improve with appropriate therapeutic interventions.  His GAF score was 60.

The Veteran submitted an independent psychological examination report in March 2013.  It reflects that the Veteran reported feeling socially withdrawn, irritable, and depressed.  He was easily angered and frequently got into fights.  He ultimately withdrew from long-standing friendships and situations where he would be around others.  He had suicidal ideation and difficulty sleeping.  He had no hobbies and frequently felt hopeless, helpless, and worthless.  He had intrusive memories and feelings of guilt over military experiences.  His second marriage ended in part due to his emotional isolation, irritability, anger, and periods of withdrawal.  At his job, he had trouble working with others and was ultimately let go.  When he began working on his own, he struggled to multitask and noted reduced concentration.  He worked for another contracting company afterward but was ultimately fired after he threatened a customer and an immediate supervisor.  His GAF score was 40.  

The examiner concluded that the Veteran was unable to be employed.  Although he previously sustained work as a contractor, his experiences were marked by periods of heightened anger and tirades that contributed to loss of contracted jobs and his own job.  Based on his history and his behavior at the current exam, he would have poor ability to remember work-like procedures, maintain attention for two-hour segments, be punctual, sustain an ordinary routine, work in coordination with or proximity to others without distraction, make simple work-related decisions, respond appropriately to criticism from supervisors, perform at a consistent pace, and respond appropriately to changes in a routine work setting on a sustained basis.  He would be very unlikely to handle normal work stress.  He would have poor to no ability to interact appropriately with the general public given his prominent distress when around groups of people.  Overall, his level of paranoia, social withdrawal, mistrust of others, heightened anxiety around others, and irritability would preclude him from working successfully with others.  

The Social Security Administration granted the Veteran disability benefits in January 2011 in part due to his psychiatric disability.  In a December 2010 evaluation to determine eligibility for Social Security benefits, the Veteran reported being depressed all the time and having nightmares.  He had no energy and had crying spells.  He saw things out of the corner of his eye and had flashbacks to events in Bosnia.  He felt agitated in crowds.  He stayed at home because he no longer had any joy in his life.  He had racing thoughts and problems concentrating. He became stressed when dealing with other people.  He had a sad mood, excessive sleep, social withdrawal, agitation, lack of energy or interest in activities, nightmares, preoccupation with traumatic events from service, and visual hallucinations which improved with medicine.  His GAF score was 37.  The examiner diagnosed PTSD with depression and agitation, adding that it would not be expected that the Veteran would interact appropriately with supervisors, coworkers or the public.  He also would not be expected to adapt or respond to pressures normally found in a work setting. 

Analysis

The Board finds that throughout the period of the claim, the Veteran's major depressive disorder has resulted in occupational and social deficiencies in most areas.  The Veteran reported having panic attacks several times per week, anxiety in social situations, high levels of anger and irritability, difficulty sleeping and concentrating, nightmares, and little interest in any activities.  He rarely left the house and had few activities.  He sometimes had suicidal ideation.  His GAF scores ranged from 37 to 62 but were most often in the range of 41 to 50, indicating serious symptoms or serious impairment in social and occupational functioning. 

However, the Board cannot find that the occupational and social impairment from the disability more nearly approximates total than deficiencies in most areas.  Specifically, the Veteran has a good relationship with his mother and has a few friends that he sees regularly.  

The record reflects that the Veteran has not worked since 2007.  He was awarded disability benefits by the Social Security Administration beginning in November 2008 based in part upon his psychiatric disabilities.  His former employer provided a detailed account of how the Veteran's depression ultimately caused him to get fired.  Numerous examiners described how the Veteran's symptoms would cause severe difficulty in a work setting, and the vocational expert and psychological examiner both found him to be completely unemployable.  In the Board's opinion, the evidence satisfactorily establishes that the Veteran has been unemployable due to his major depressive disorder throughout the period of this claim.  Therefore, a 100 percent rating based on unemployability is warranted.


ORDER

The Board having determined that the Veteran's major depressive disorder warrants a 70 percent schedular rating and a total rating based on unemployability throughout the period of the claim, the benefit sought on appeal is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran seeks service connection for PTSD.  In his April 2011 VA examination, the Veteran reported that he was hospitalized for depression with suicidal ideation at the Louisville VA Medical Center from November 16 to 18, 2005.  Also, in the independent psychological examination, the examiner referred to mental health records from as early as 1996.  Finally, in a treatment record from August 2012, the Veteran stated that he had been going to therapy at the Vet Center for six to eight months before ending treatment three to four months ago.  The report of his hospitalization, his mental health records starting in 1996, and his group therapy treatment records are not of record, and the record does not reflect that the originating agency has undertaken all necessary development to obtain such documentation.  

Additionally, in support of his claim for service connection for PTSD, the Veteran stated that he engaged in combat and that he witnessed war crimes and mass graves.  However, the RO did not attempt to obtain a stressor statement from the Veteran or to verify the alleged stressor.

Finally, while the Social Security examiner diagnosed PTSD, none of the three VA examiners nor the independent psychological examiner made such a diagnosis.  Therefore, a VA examination to confirm or rule out a diagnosis of PTSD due to service stressors is needed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include the report of the Veteran's hospitalization at the Louisville VA Medical Center in November 2005; all mental health records prior to 2009, to include those from 1996; and treatment records from therapy at the Vet Center.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

     2.  The RO or the AMC should also undertake all appropriate development regarding the Veteran's claim for service connection for PTSD, to include providing all required notice in response to the claim and eliciting a stressor statement from the Veteran.

3.  Then, the Veteran should be afforded a VA examination to determine whether a PTSD diagnosis is warranted.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state whether PTSD has been present at any time during the period of the claim.  If the examiner determines that PTSD has been present, the examiner should identify the elements supporting the diagnosis, to include the stressor(s) responsible for the disorder.  If the examiner determines that PTSD has not been present during the period of the claim, the examiner should explain why he or she has reached this conclusion.

	4.  The RO or AMC also should undertake any other development it determines to be warranted. 

5.  Then, the RO or AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


